IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,649


                          EX PARTE RODNEY C. JONES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2005-411,112 IN THE 140TH DISTRICT COURT
                             FROM LUBBOCK COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

and sentenced to eight years’ imprisonment. The Seventh Court of Appeals dismissed his appeal.

Jones v. State, No. 07-06-00180-CR (Tex. App.–Amarillo May 11, 2006, no pet.). After we granted

Applicant an out-of-time appeal, the Seventh Court of Appeals affirmed his conviction. Jones v.

State, No. 07-08-00120-CR (Tex. App.–Amarillo Nov. 11, 2008, pet. struck).

        Applicant contends that he did not receive credit when released on appellate bond from July
                                                                                                    2

28, 2006, the date the mandate issued in case number 07-06-00180-CR, to September 21, 2007, the

date he was arrested. On June 22, 2011, we remanded this application for findings of fact and

conclusions of law. On remand, after making findings of fact, the trial court concluded that Applicant

was entitled to day-for-day credit from July 28, 2006 to September 21, 2007. We agree. The Texas

Department of Criminal Justice shall credit Applicant’s sentence in cause number 2005-411,112 in

the 140th District Court of Lubbock County with the time set out in this opinion.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Filed: September 28, 2011

Do not publish